MEMORANDUM OF DECISION.
After a verdict adverse to her in an automobile negligence action tried in October, 1985, to a jury in Superior Court (Penob-scot County) the Plaintiff, Bonita L. Joy, seasonably appealed to this Court but has not provided us with a transcript of the evidence adduced at that trial.
She asserts an error of omission by the Superior Court in its instructions to the jury relative to comparative negligence. That claim of error was not preserved. The Plaintiff has not shown that she either filed a written request for appropriate instructions or objected to the charge as given before the jury retired to consider its verdict. M.R.Civ.P. 51(b). Without a transcript of the evidence we cannot decide whether the asserted omission was obvious error.
The entry must be:
Judgment affirmed.
All concurring.